Title: To Benjamin Franklin from Michel-René Hilliard d’Auberteuil, 19 August 1782
From: Hilliard d’Auberteuil, Michel-René
To: Franklin, Benjamin


Monsieur
Paris ce 19e. aout 1782
Je remercie votre excellence de m’avoir prêté l’histoire de l’administration de Lord North, je la lis avec soin et avec grand plaisir.
J’ai à entretenir votre excellence d’un objet diferent. Mr. sobl negotiant et armateur à Bordeaux est à Paris ou il est venu exprès pour solliciter la commission du congrès, pour les fournitures et marchandises que les états unis font acheter en Guyenne. Comme il m’a connu longtems à St. Domingue où il a fait le commerce avec beaucoup de succês, il a cru que je pouvais le servir dans cette affaire et c’est à moi seul qu’il en a fait confidence. J’ai voulu faire quelques reflexions avant de vous en parler, mais la probité, l’intelligence et la fortune de ce negotiant, me donnant lieu de croire que l’arrangement qu’il propose ne peut être qu’avantageux, je vous demande la permission de vous le presenter.
Il a des capitaux et un credit capables de procurer au Congrès les facilités dont il pourrait avoir besoin et de faire avoir les fournitures à un prix qui n’excederait pas celui que les particuliers obtiennent en payant argent comptant.
Si mercredi matin votre excellence veut bien lui accorder une entrevue je la prie de me le faire savoir.
Je suis avec la plus respectueuse consideration de votre excellence Le tres humble & très Obéissant Serviteur
Hilliard D’auberteuil
 
Notation: Hilliard D’auberteuil Paris 19. Aout 1782.
